Case 1:21-cv-01404-NONE-SAB Document 1-1 Filed 09/21/21 Page 1 of 10




           EXHIBIT “A”
              Case 1:21-cv-01404-NONE-SAB Document 1-1 Filed 09/21/21 Page 2 of 10

                                        SUMMONS                                                                        FOR COURT USEOAILY
                                                                                                                    MOLO PARA USO DE LA CORTQ
                                  (ClTACION JUDlCIAL)
NOTICE TO DEFENDANT: LOWE'S HOME CENTERS, LLC, North Carolina
(AYISO AL DEMANDADO): corporation; JEREMY, an individual; and DOES 1-
25, inclusive.


YOU ARE BEING SUED BY PLAINTIFF: GANESSA CABRAL-EDMONSON,
(LO ESTi4 DEMANDANDO EL DEMANDANTE): an individual.




            You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the
  below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a wdtten response at this court and have a copy
 served on the plaintiff. A lefter or phone call will not protect you. Your written response must be in proper legal form If you want the court to hear your
 case. There may be a court form that you can use for your response. You can flnd these court forms and more information at the Califomia Courts
  Online Setf-Help Center (www.counlnfo.ca.gov/selthe/p), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
  the court derk for a fee waiver form. If you do not fiie your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further waming from the court.
     There are other legal requirements. You may want to call an attomey right away. If you do not know an attomey, you may want to call an attomey
 referral service. If you cannot a(ford an attomey, you may be eligtble for free legal services from a nonprofit legal services program. You can locate
  these nonproBt groups at the California Legal Servloes Web site (wwwJawhe/pcallfomla.org), the Califomia Courts Onllne SeHHelp Center
  (www.courtinfa.ca.gov/sellhelp), or by cwntacting your local court or county bar assodation. NOTE: The oourt has a statutory lien for wahred fees and
  costs on any settlement or arbitration award of $10,000 or more In a dvii case. The court's Ifen must be pald before the court will dismiss the case.
 IAV/S01Lo han demandado. SI no responde dentro de 30 dlas, la cotte puede deddir en su contra sln escucharsu verst6n. Lea la inlbnnacl6n a
 contlnuad6n.
    Tlene 30 DIAS DE CALENDAR/O despu6s de que /e entraguen esta dtad6n y pape/es tegales para presentar una respuesta por escrfto en esta
 cotte y hacer que se entregue una copta al demandente. Una catta o una llamada te/ef6nlca no lo protegen. Su respuesta por escdto tlene que estar
  en tbrmato legal corracto sl desea que procasen su caeo en Ia corte. Es posible que haya un fommlatlo que usted pueda user para su respueste.
  Puede encontrar estos formulados de la corte y m8s Intcmrad6n en el Centro de Ayuda de las Cortes de CalUomta (www.sucorte.ca.gov), en la
 blblioteca de leyes de su condado o en ta cotte que le quede mds cerca. Si no puede pagarla cuote de presentad6n, pida al secretado de !a corte
  que !e d8 un fo►muledo de exend6n de pago de cuotas. Sf no presenta su respuesta a L'empo, puede pander el caso porJncump!lmfento y ta corte le
 podrA quitar su sue/do, o"rnero y blenes sln mAs advertenda.
    Hay otros requlsilos legales. Es recomendable que Ilame a un abogado /nmedletamente. Si no conoce a un abogado, puede liamar a un servfclo de
  remisf6n a abogados. Sl no puede pagar a un abogado, es posJbie que cump/a con los requisltos para obtenerservicios legales grahrltos de un
 programa de servlclos legales sin fines de lucro. Puede encontrar estos grupos sin dnes de lucro en el sfHo web de Califomla Legal ServJces,
  (Vaww.lawhelpcalifomla.org), en el Centro de Ayuda de las Cortes de Califomia, iWww.sucorte.ca.gov) o ponl6ndose en contedo con la corte o et
  colegio de abogedos locales. AVISO: Porley, la corte tlene derecho e redamerles cuotas y los costos exentos porlmponer un gravamen sobre
  cualqu/errecuperacl6n de $10, 000 6 mAs de va/orreciblda mediante un acuerdo o una ooncesi6n de arbltraje en un caso de derecho dWl. Tlene que
 pagar el gravamen de la co►te antes de que la cotte pueda desecher e/ caso.
The name and address of the court is:                                                                   ~Cnse NUnnaER
                                                                                                         (
(El nombre y direcci6n de ta corte es):                                                                   """'"d" c°w)'       VCU2g7570
Superior Court of California, County of Tulare
221 S. Mooney Blvd.
Visalia, Califonua 93291
The name, address, and teiephone number of plaintitrs attorney, or plaintiff without an attorney, is: Patrick Khalil, Esq.
(EI nombre, la direocf6n y elnumero de te/dfono del abogado del demandente, o del demandante que no tiene abogedo, es):
DOWNTOWN LA LAW GROUP
601 N. Vermont Ave., Los Angeles, CA 90004                                                                         213) 389-3765
                                                                     Clerk, by                                                             , Deputy
(DFecha )   06/30/2021                               Mark Dimas (Secretario)                         ~                                  _(Adjunto)
                                                                                                                               _
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)                                        '8te phBfi)BCB~er'O DI
(Para prueba de entrega de esta citati6n use el fonnu/ario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are senred
                                 1. 0     as an individual defendant.
                                 2.       as the person sued under the flctitious name of (specify):


                                     3. ®       onbehalfof(specity): Lowe's Home Centers, LLC,North Carolina Corporation
                                          under: 0        CCP 416.10 (corporadon)                0                CCP 416.60 (minor)
                                                 0        CCP 416.20 (defunet corporation)                        CCP 416.70 (conservatee)
                                                 ~        CCP 416.40 (assodation or partnership) []               CCP 416.90 (authorized person)
                                                 =      other (specify):
                                     4. 0       by personal delivery on (date):
                                                                                                                                                      Paae 1 ot 7
 Form Adoptod for MandaOory Uce                                        SUMMONS                                                Code ot ChrU Procedure §§ 41220, 485
   Judidal Counal of CaUfornia                                                                                                                www.comlintnca.gw
  8UAM100 (Rev.July1.20D81                                                                                                               YvasWwonea.i'a.meuRdesr
            Case 1:21-cv-01404-NONE-SAB Document 1-1 Filed 09/21/21
                                                      Assigned       Page 8fficer
                                                                to Judiciel 3 of 10

                                                                        David Mathias
                                                                       Fmr AII Purposes
       1     Patrick Khalil, Esq. - State Bar No. 315082
             DOWNTOWN L.A. LAW GROUP
       2     601 N. Vermont Ave.                                            ELECTROQVICPILLY FILED

       3     Los Angeles, CA 90004                                      SUPERI©R COURT OF CALIFflRNIA
             Tel: (213) 389-3765                                              COUNTY gF TIILARE
       4     Fax: (877) 389-2775
             Email: Patrickna.downtownlalaw.com
                                                                                06/30/2021
       5                                                                  STEPHANIE CAMER©N, CLERK
                                                                          Mark Dimas, Deputy
       6
             Attorneys for Plaintiff
       7     GANESSA CABRAL-EDMONSON
       8                               SUPERIOR COURT OF CALIFORNIA
       9                                         COUNTY OF TULARE
      10
      11' GANESSA CABRAL-EDMONSON, an                          CaseNo.: VCU287570
             individual.
e,    12                                                       COMPLAINT FOR DAMAGES
0~g 13                              Plaintiff,
                                                                  1. NEGLIGENCE
►~ o v 14            V.                                           2. PREMISES LIABILITY
       15
             LOWE'S HOME CENTERS, LLC, North
      16     Carolina corporation; JEREMY, an individual;      [JURY DEMANDED]
io~          and DOES 1-25, inclusive.
       17

       18                           Defendants.                Case Manet;errtent Conference
                                                                10/28/2021 08:30 AM - Department 01
       19
      20
      21
      22            COMES NOW, Plaintiff, GANESSA CABRAL-EDMONSON, and alleges against
      23     Defendants, and each of them, as follows:
      24
             1.     Plaintiff GANESSA CABRAL-EDMONSON is an individual and is now, and at all
      25
             times mentioned in this complaint was, an adult resident of Tulare County, California.
      26
             2.     Plaintiffis infornzed and believes, and based upon such information and belief alleges
      27
             that at all times relevant hereto Defendants LOWE'S HOME CENTERS, LLC, North
       28

                                                           1
                                                 COMPLAIIVT FOR DAMAGES
     Case 1:21-cv-01404-NONE-SAB Document 1-1 Filed 09/21/21 Page 4 of 10



1    Carolina corporation; JEREMY, an individual; and DOES 1-25, inclusive, are, and at all
2    times herein mentioned were individuals, corporations, sole proprietors, shareholders,
3    associations, partners and partnerships, joint venturers, and/or business entities unknown,
4    primarily residing and doing business in the county of Tulare, State of California.
5    3.      Plaintiff is informed and believes, and based upon such information alleges that
6    Defendant JEREMY was a supervisor and/or manager of the store at the time of Plaintiffs
7    incident. Based on information and belief, JEREMY is now, and at all times mentioned in
 8   this complaint was, an adult resident of Tulare County, California. It is believed that
 9
     JEREMY was responsible for the maintenance of the store at the time of Plaintiff's incident,
10
     was responsible to verify that there was in place a policy which provided for the maintenance
11
     of the store according to industry standards, was responsible for the training and education of
12
     the store employees who were tasked with conducting the maintenance of the store, and was
13
     responsible for verifying that the store be maintained according to industry standards and
14
     sufficient policies and procedures.
15
     4.      Defendants DOES 1-25, inclusive, are sued herein under fictitious names, their true
16
     names and capacities being unknown to Plaintiff. Plaintiff will amend this complaint to
17
     allege their true names and capacities when ascertained. PlaintifT is informed and believes
18
     and thereon alleges that each of the fictitiously named Defendants is responsible in some
19
      manner for the occurrences herein alleged, and that Plaintiff s damages as herein alleged wer,
20
      proximately caused by those Defendants.
21
      5.     Plaintiff is informed and believes, and based upon such information and belief allege:
22
                                     Defendants LOWE'S HOME CENTERS, LLC, North
23 that at all times relevant hereto
                                                     DOES 1-25, inclusive, are, and at all
24 Carolina corporation; JEREMY, an individual; and
25    times herein mentioned where individuals, corporations, sole proprietors, shareholders,

26 associations, partners and partnerships, joint venturers, and/or business entities unknown,
27 primarily residing and doing business in the County of Tulare, State of California. At all
28    times herein mentioned, said Defendants were the owners, lessors, sub-lessors, managing


                                                     ~
                                        COMPLAINT FOR DAMAGES
     Case 1:21-cv-01404-NONE-SAB Document 1-1 Filed 09/21/21 Page 5 of 10




1 agents, landlords, renters, managers, operators, marketers, inspectors, maintainers and
2    controllers, of a commercial property located at 3020 N Demaree St., Visalia, CA 93291,
3    (hereinafter referred to as "THE SUBJECT PREIVIISES"), to which building the general
4    public is invited to come.
5     6.     At all times herein mentioned, each of the Defendants were the agents, servants, and
6     employees of their co-defendants, and in doing the things hereinafter alleged were acting in
7     the scope of their authority as agents, servants, and employees, and with pennission and
8I consent of their co-defendants. Plaintiff is further informed and believes, and thereon
 9
      alleges, that each of the Defendants herein gave consent to, ratified, and authorized the acts
10
      alleged herein to each of the remaining Defendants.
11
                                      FIRST CAUSE OF ACTION
                                             NEGLIGENCE
                                        (Agamst All Defendants)
      7.     Plaintiff re-alleges each and every allegation contained in the above Paragraphs 1
      through 6, and by this reference incorporates said paragraphs as though fully set forth herein.
      8.     On July 1, 2019 Plaintiff was lawfully on the premises of Defendants' store for the
      purpose of purchasing miscellaneous items. As Plaintiff was walking within the subject
18
      premises, suddenly and without warning, a box of tiles andlor similar item fell onto Plaintiff,
19
      thereby causing Plaintiff to, sustain the serious injuries and damages described below.
20
      9.      Said Defendants, and each of them, fully and well knew, or should have known in the
21
      exercise of reasonable care, that the structures and/or components and/or other parts of said
22
      building were in a dangerous and defective and unsafe condition, and a menace to Plaintiff
23
24 and others lawfully on said premises.
                                                                               Defendants,
25 10. By reason of the aforesaid negligence, carelessness and recklessness of
26    and each of them, as aforesaid, and as a direct and proximate result thereof, a dangerous box

27 of tiles and/or similar items that were not properly installed, maintained, cleaned andlor
28

                                                     3
                                         COMPLAIIVT FOR DAMAGES
     Case 1:21-cv-01404-NONE-SAB Document 1-1 Filed 09/21/21 Page 6 of 10



1 protected at said property causing Plaintiff to sustain the injuries and damages as hereinafter
2    alleged.
3 I11           As a direct and proximate result of the negligence, carelessness and recklessness of
 4    Defendants, and each of them, as aforesaid, Plaintiff was hurt in her health, strength and
 5   activity, sustaining severe shock and injuries to her person, all of which said injuries have
 6    caused, continue to cause, and will in the future cause Plaintiff great physical and emotional
 7    pain and suffering; PlaintifP is informed and believes, and therefore alleges, that said injuries
 8    are permanent in nature, all to his damage in a sum according to proof.
 9
      12.       As a direct and proximate result of the negligence, carelessness and recklessness of
10
      Defendants and each of them, as aforesaid, Plaintiff has been required to obtain medical
11
      services, and Plaintiff has suffered severe emotional distress.
                                      SECOND CAUSE OF ACTION
                                          PRENIISES LIABILITY
                                          (Against AII Defendants)
      13.       Plaintiff re-alleges each and every allegation contained in the above Paragraphs 1
      through 12, and by this reference incorporates said paragraphs as though fully set forth
      herein.
18
      14.       On July 1, 2019 Plaintiff was lawfully on the premises of Defendants' store for the
19
      purpose of purchasing miscellaneous items. As Plaintiff was walking within the subject
20
      premises, suddenly and without warning, a box of tiles and/or similar item fell onto Plaintiff,
21
      thereby causing Plaintiff to sustain the serious injuries and damages described below.
22
      15.       On or about July 1, 2019, Defendants LOWE'S HOME CENTERS, LLC, North
23
24    Carolina corporation; JEREMY, an individual; and DOES 1-25, inclusive, carelessly and

25    negligently owned, rented, managed, leased, supervised, inspected, operated, maintained

26    and/or controlled the premises located at or near 3020 N Demaree St., Visalia, CA 93291,

27 such that it was in a dangerous, defective and unsafe condition in conscious disregard for the
28 risk of harm to invitees thereon. By reason of said carelessness, negligence and conscious

                                                       4
                                          COMPLAINT FOR DAMAGES
                      Case 1:21-cv-01404-NONE-SAB Document 1-1 Filed 09/21/21 Page 7 of 10



                 1    disregard of the Defendants, and each of them, said premises were unsafe and dangerous to
                 2    the general public and specifically Plaintiff, GANESSA CABRAL-EDMONSON.
                 3     16.    Defendaiits LOWE'S HOME CENTERS, LLC, North Carolina corporation;
                 4     JEREMY, an individual; and DOES 1-25, inclusive, and each of them, failed to warn
                 5     Plaintiff of said dangerous, defective and unsafe condition, although said Defendants, and
                 6     each of them, knew of said condition.
                  7    17.    As a direct and legal result of said carelessness, negligence and conscious disregard
                 8
                       of Defendants LOWE'S HOME CENTERS, LLC, North Carolina corporation; JEREMY, an
                  9    individual; and DOES 1-25, inclusive, and each of them, Plaintiff was seriously injured when
                 10
                       a box of tiles and/or similar item that was not properly handled, installed, maintained,
                 11
                       cleaned and/or protected at said property fell onto Plaintiff and caused Plaintiff to sustain the
a                12
    a                  injuries and damages as hereinafter alleged.
0 ; 0 13
                                                          PRAYER FOR RELIEF
a o              14
                               WHEREFORE, Plaintiff demands judgment against Defendants as follows:
a       ~    U
    ~   ~   U    15
    i   z   ~          1.     For general damages in a sum according to proof;
°                16
    '`O0               2.      For medical, hospital, and related expenses according to proof;
q°               17
                       3.      For loss of earnings according to proof;
                 18
                       4.      For loss of future earning capacity according to proof;
                 19
                       5.      For costs of suit herein incurred;
                 20
                       6.      For such other and further relief as this Court may deem proper.
                 21
                       DATED: June 30, 2021                                DOWNTOWle1 L.A. LAW GROUP
                 22

                 23

                 24

                 25                                                          B Pat#& Klialil, Esq.
                                                                             At orn.0 for Plaintiff,
                 26                                                          GA SSA CABRAL-EDMONSON
                 27

                 28


                                                                       E
                                                          COMPLAINT FOR DAMAGES
            Case 1:21-cv-01404-NONE-SAB Document 1-1 Filed 09/21/21 Page 8 of 10



       1                                   DEMAND FOR JURY TRIAL
       2          Plaintiff demands trial by jury of all issues so triable.

       3
       4    DATED: June 30, 2021                                DOWNTOWN L.A. LAW GROUP

       5
       61
       7                                                               : P i i'ck Khalil, Esq.
                                                                       ~      for Plaintiff,
       8                                                                   SSA CABRAL-EDMONSON
       9
       10
       11
a      12
       13
~oU    14
       15
       16
  I~
   '
' °a
A      17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28


                                                         6
                                                COMPLAINT FOR DAMAGES
                 Case 1:21-cv-01404-NONE-SAB Document 1-1 Filed 09/21/21 Page 9 of 10                                                                                       CM-010
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Barnumba, and address):                                                                     FOR COURT USE ONLY
    Patrick Khalil, Esq.                                             SBN: 315082
    DOWNTOWN LA LAW GROUP                                                                                                        ELECTROIVIGALLY FILE®
    601 N. Vermont Ave., Los Angeles, CA 90004                                                                               SUPEFtIOR COURT OF C14LIFQRNIA
          TELEPHONE No.:(213) 389-3765                           FAx No.:(877) 389-2775                                                 COUNTY OF TULARE
 ATTORNEY FOR (Name):GANESSA CABRAL-EDMONSON
SUPERIOR COURT OF CALIFORNIA, COUNTY OFTULARE                                                                                               06/30/2021
       sTREETADDRESs:221 S. Mooney Blvd.
       MAIUNG ADDREss:221 S. Mooney Blvd.                                                                                       STEPH 4NIE CAMERONf CLERK
                                                                                                                                Mark Dimas, Deputy
      CtTY AND ZJP coDE: Visalia, CA 93291
      BRANCH NAME: County Civic Center
 CASE NAME: GANESSA CABRAL-EDMONSON vs. LOWE'S HOME CENTERS,
LLC, et. al.
                                                                                                                           CASENUMBER:
   CIVIL CASE COVER SHEET              Complex Case Designation
                                                                                                                                                  VCUZ87570
0         Unlimited                 Limited                     0       Counter           ~        Joinder
          (Amount                   (Amount                                                                                 JUDGE:
          demanded                  demanded is                 Filed with first appearance by defendant
                                    $25,000 or less)                 (Cal. Rules of Court, rule 3.402)                       DEPT:
          exceeds $25,000)
                                         LICIIIJ I —U VGIV" IrluJl    Ut: L.UIIIf/IGlau   tOGG   IIIbIIVt+L1V/lb Ulr   lJt7yG G).

    Check one box below for the case rype that best describes this case:
    Auto Tort                                   Contract                                                        Provisionally Complex Civ11 Litigation
                                                           0          Breach of contracUwarranty (06)           (Cal. Rules of Court, rules 3.400-3.4U3)
     El       Auto (22)
     El    Uninsured motorist (46)                                    Rule 3.740 collections (09)                ~        AntitrusUTrade regulation (03)
     Other PIlPD/WD (Personal InJuryfProperty              0          Other collections (09)                     ~        Construction defect (10)
     DamagelWrongful Death) Tort                                      Insurance coverage (18)                    0        Mass tort (40)
     [~    Asbestos (04)                                    0     Other contract (37)                            Q         Securities litigation (28)
     0     Product liability (24)                           Real Property                                        Q         Environmental/Toxic tort (30)
     ~        Medical malpractice (45)                      Q         Eminent domain/Inverse                     ~         Insurance coverage claims arising from the
     FXI Other PI1PD/WD (23)                                          condemnation (14)                                    above listed provisionally complex case
                                                                                                                           types (41)
     Non-PI/PD1WD (Other) Tort                              0         Wrongful eviction (33)
                                                                real property (26)                               Enforcement of Judgment
     ~        Business torUunfair business practice (07) 0Olher
                                                            Unlawful Detainer                                    =     Enforcement of judgment (20)
     0        Civil rights (08)
     0        Defamation (13)                                     Commercial (31)                                Miscellaneous Civil Complaint
     0        Fraud (16)                                          Residential (32)                               Q        RICO (27)
     ~    Iniellectual property (19)                              Drugs (38)                                     0        Other complaint (not specilied above) (42)
     ~    Professional negligence (25)                      Judicial Review                                      Miscellaneous Civll Petition
     ~    Other non-PI/PD/WD tort (35)                      0     Asset forfeiture (05)                          0    Partnership and corporate govemance (21)
     Employment                                             0     Petition re: arbitration award (11)            0     Other petition (not specified above) (43)
     =    Wrongful termination (36)                         Q         Writ of mandate (02)
     =        Other employment (15)                         Q         Other judicial review (39)
2. This case LAis           L—Xl is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional  judicial management:
   a. 0     Large number of separately represented parties       d.    Large number of witnesses
   b. 0     Extensive motion practice raising difficult or novel e. 0  Coordination  with reiated actions pending in one or more courts
            issues that will be time-consuming  to resoive             in other counties, states, or countries, or in a federal court
   c.       Substantial amount of documentary evidence           f. 0  Substantial postjudgment    judicial supervision

3. Remedies sought (check alf that apply): a,0                      monetary     b. E] nonmonetary; deciaratory or injunctive relief                             C. =punitive
4. Number of causes of action (specify):Two
5. This case =       Is   EXI is not a ciass action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may                                  e o      C 4'f~15.)

Date:6/30/21                                                                                                                    ~



    • Plaintiff must file this cover sheet with the first paper fiied in the action or proce ding ( ept small ciaims cases or cases fiied
      under the Probate Code, Famlly Code, or Welfare and Institutions Code). (Cal. uies F Court, rule 3.220.) Failure to file may result
       in sanctions.
    • File this cover sheet in addition to any cover sheet required by local court ruie.
    • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
         other parties to the action or proceeding.
    • Unless this is a collections case under rule 3.740 or a compiex case, this cover sheet will be used for statistical purposes on~.
                                                                                                                                     L .                                             1 012
                                                                                                                                Cal. Rules o1 Court, rutes 2.30, 3.220, 3.400-3.403, 3.740;
 Form Adopted for Mandatory Use                              CIVIL CASE COVER SHEET                                                     Ca1. Slandards of Judidal Administration, std. 3.10
    Judicial Council of CalAornia                                                                                                                                    www.courtinro:ca.gov
    CM-010 tRev. July 1, 20071
                                                                                                                                                          Westtaw Doe 8. Form ©ulldoe-
            Case 1:21-cv-01404-NONE-SAB Document 1-1 Filed 09/21/21 Page 10 of 10
                                                                                                                                    CM-010
                                  INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Ffling First Papers. If you are filing a first paper (for example, a complaint) ln a civil case, you must
complete and file, along with your first paper, the Ctvlt Case Cover Sheet contalned on page 1. This informatlon will be used to compife
statistics about the types and numbers of cases filed. You must complete Items 1 through 6 on the sheet. In Item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of actlon, check the box that best indicates the primary cause of acfion.
To assist you in completing the sheet, examples of the cases that belong under each case type in Item 1 are provided below. A cover
sheet must be filed only with your iniGal paper. Failure to file a cover sheet with the first paper fiied in a civil case may subject a parry,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the Califomia Rules of CourL
To Parties in Rule 3.740 Collections Cases. A"collections case° under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
whlch property, services, or money was acquired on credit. A collections case does not include an ac@on seeking the following: (1) tort
damages, (2) pun'dive damages, (3) reoovery of real property, (4) recovery of personal properry, or (5) a prejudgment writ of
attachment. The identiffcation of a case as a rule 3.740 collections case on this form means that It will be exempt from the general
tlme-for-service requlrements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case ls complex under rule 3.400 of the Califomia Rules of Court, this must be lndicated by
compieting the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the oover sheet must be served with the
complaint on aIl parties to the actlon. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintlfPs deslgnation, a counter-designatlon that the case is not complex, or, if the plaintiff has made no designation, a designatlon that
the case is oomplex.                                      CASE TYPES AND EXAMPLES
Auto Tort                                       Contract                                           Provislonally Complex Civil Lttigation (Cal.
    Auto (22)-Personal Injury/Property             Breach of ContracVWarranty (06)                 Rules of Court Rufes 3.400-3.403)
         Damage/1Nrongful Death                          Breach of Rental/Lease                         Antitrust/Trade Regulation (03)
    Uninsured Motorist (46) (if the                          Contract (not untawlut detainer            Construction Defect (10)
                                                                or wronglul eviction)                   Claims Involving Mass Tort (40)
        case imrotves an uninsured                                                                      Securdies Litigation (28)
         motorist claim subject to                       ContracUWen'arriy Breach-Seller
         arbitration, ohedc this item                        Plaintiff (not fraud or negligence)        EnvironmentaUToxic Tort (30)
         instead ofAuto)                                 Negligent Breach of ContraaU                   lnsunanoe Coverage Ctaims
                                                             WarrantY                                      (arising from provlslonally comptex
Other PI/PD1WD (Personal Injury/
                                                        Other Breach of Cantract/Warranty                  case type tisted above) (41)
Property DamagetWrortgful Death)                                                                    Enforcement of Judgment
Tort                                                Collections (e.g., money owed, open
    Asbestos (04)                                        book accounts) (09)                             Enforcement of Judgmenl (20)
                                                        Colieclion Case-Seller Plainfiff                    Abstract of Judgment (Out of
         Asbestos Property Damage                                                                               County)
         Asbestos Personal Iniury/                      Other Promissory Note/Collections
                                                            Case                                            Confession of Judgment (non-
              Wrongful Deaih                        Insurance Coverage (not provisionally                       domestic relations)
    Product Liability (not asbesto.s or                                                                     Sister State Judgment
                                                        complex) (iS)
        toxiclenvirorunental) (24)                                                                          Administratnre Agency Award
    Medical Malpraclice (45)                             Auto Sutuogation
                                                         Other Coverage                                       (not unpaid taxes)
       Medical Malpractice-                                                                                 PetitioNCertification of Entry of
              Physicians & Surgeons                  Other Contract (37)
                                                         Contractual Fraud                                     Judgment on Unpaid Taxes
         Other Professional Health Care                                                                     Othe r~ forcement of Judgment
             Malpraotice                                 Other Contract Dispute                                 C
    Other PI/PDNYD (23)                          Real Properry                                      Mtsceltaneous Civil Complalnt
       Premises Liabillty (e.g., slip               Eminent DomainAmrerse                              RICO (27)
             and fall)                                  Condemnation (14)
                                                    Wrongful Eviction (33)                             Other Complaint (not specirred
       Intenlional Bodily Injury/PD/WD                                                                      above) (42)
              (e.g., assault, vandalism)             Other Real Property (e.g., quiet lHle) (26)            DeGaratory Relief Only
         Intentionai Infliction of                       Writ of PossessEon of Real Properry                 Injunclive Relief Only (non-
             Emoiional Distress                          Mortgage Foredosure                                     harassment)
         Negligent Infliction of                         Quiet T'dle                                        Mechanics Lien
            Emotional Distress                          Other Real Property (not eminent                    Other Commercial Complaint
        Other PI/PD/WD                                  domain, tandtord4enant, or                              Case (non-torbnon-complex)
Non-PI/PD/WD (Other) Tort                               toreclosure)                                        Other Civil Complaint
    Business Tornfair
                 tN    Business                  Untawful Detainer                                             (non-tort/non-comptex)
        Praclice (07)                                Commercial (31)                                 Miscellarteous Civil Petition
     Civil Rights (e.g., discrimination,            Residential (32)                                     Partnership and Corporate
         false arrest) (not civil                   Dn,gs (38) (irthe case Invobes illegal                   Govemance (21)
          harassment) (08)                               drugs, chedc this item; othenMse,               Olher Petition (not speciBed
     Defamation (e.g., slander, libel)                   report as Commercfal or Residentiat)                aboye} (43)
           (13)                                  Judlcial Revtew                                             Civil Harassment
     Fraud (16)                                     Asset Forfeiture (05)                                    Workplace Violence
     Intellectual Property (19)                     Petition Re: Arbitration Award (11)                      Elder/Dependent Adult
     Professional Negligencs (25)                   Writ of Mandate (02)                                          Abuse
         Legal Malpractice                               Writ-Administralive Mandamus                        Election Corriesl
         Other Professional Malpractice                  Writ-Mandamus on Limlted Court                      Petition for Name Change
          (not medical or tegat)                            Case Matter                                      Petition for Relief From Late
   Other Non-PI/PD/WD Tort (35)                         Writ-Other Limited Court Case                             Claim
Employment                                                  Review                                           Other Civil Petition
   Wrongful Termination (36)                         Other Judicial Review (39)
   Other Employment (15)                                Review of Health Officer Order
                                                        Notice of Appeal-Labor
                                                            Commissioner Appeals _
CnAo101Re,.Juiyf,zoo71                                                                                                                       Pega 2 of 2
                                                     CIVIL CASE COVER SHEET
